PER CURIAM:
This claim was submitted to the Com! for decision upon a Stipulation entered into by claimants and respondent wherein certain facts and circumstances of the claim were agreed to as follows:
1. On November 22, 2002, claimant Glen O. Frazier, Jr. was traveling over an ice covered bridge on 1-79 in Big Otter, Clay County, which caused claimants’ 2000 Ford F150 pick-up truck and a camper being towed by the truck to “jackknife” and flip over.
*262. Respondent was responsible for the maintenance of 1-79 in Clay County and respondent failed to maintain properly 1-79 on the date of this incident.
3. As a result of this incident, claimants’ vehicle was a total loss. Claimants sustained damages in the amount of $1,248.75 for their insurance deductible and a tow bill.
4. Respondent agrees that the amount of $1,248.75 for the damages as put forth by the claimants is fair and reasonable.
The Court has reviewed the facts of the claim and finds that respondent was negligent in its maintenance of 1-77 in Clay County on tire date of this incident; that respondent’s negligence proximately caused claimants to incur certain expenses; and that the expenses are fair and reasonable. Thus, claimants may make a recovery for their loss.
Accordingly, the Court is of the opinion to and does make an award in the amount of $1,248.75.
Award of $1,248.75.